﻿131.	 The world in which we live is characterized by the contempt of some Powers for fundamental human rights and the rights of peoples. Intolerance reigns everywhere and the arrogance of some nations makes us ponder on the true meaning of mankind's very existence.
132.	In that context, I am particularly pleased to congratulate the President on his election to preside over the thirty-eighth session of the General Assembly, which opened a few days ago. His country, Panama, is rightly famous for its isthmus, a bridge between North America and Latin America. We believe that as President he will be the bridge between the various opinions held at the United Nations and that he will synthesize positively the diversity of positions in order to reach compromises satisfactory to the international community. Therefore, we have no doubt that under his guidance, with the legendary wisdom of his country combined with his qualities as an experienced diplomat and statesman, we are assured of the session's success.
133.	I should also like to take this opportunity to congratulate the outgoing President, Mr. Imre Hollai, who guided the work of the thirty-seventh session with competence, moderation and a spirit of reasonableness.
134.	I wish also to convey the warm congratulations of Togo to the Secretary-General on all his ceaseless efforts to maintain peace throughout the world. These are all the more to his credit since the end of the century is characterized by a reign of intolerance. All those who, like him, seek at such a troubled time in our history to have the voice of peace and wisdom heard deserve our gratitude.
135.	The delegation of Togo also warmly congratulates Saint Christopher and Nevis on its admission as the 158th member of the Organization. In doing so, we hope that this young State will make its contribution to our joint quest for world peace, security and prosperity. To this end, I can assure it of the complete readiness of the Government and people of Togo to co-operate with it.
136.	Intolerance of, and contempt for, human rights and the rights of peoples have characterized the whole period since the beginning of the thirty-seventh session. Throughout the world we are witnessing acts of violence to such an extent that we wonder whether the last quarter of the century has been struck by the demon of hate or of intolerance. If we are not living in a reign of contempt for human rights and the rights of peoples, how can we explain the cold-blooded shooting down by Soviet air forces of the Korean Air Lines Boeing 747, with 269 innocent people on board? Ten years ago a Boeing 707 of Libyan Air Lines was shot down in a cowardly manner in similar circumstances by Israeli air forces. This reveals the same contempt for fundamental human rights and the rights of peoples. What is most disturbing is the silence maintained on all sides in the face of these barbaric acts and the fact that, faced with these tragic events, even the Security Council is lost for words and takes no decision. The paralysis of the supreme body of the United Nations, if it were repeated, would cause serious concern to the smallest nations, which need the Organization's protection.
137.	For what would be the fate of human rights and the rights of peoples if States, taking advantage of the power that they possess at a given time, subjugated other peoples, with contempt for all morality? Unfortunately, this contempt for fundamental human rights and the rights of peoples now prevails everywhere: in the Middle East, in Afghanistan, in Korea, in Democratic Kampuchea, in southern Africa—particularly Namibia—and in the Western Sahara.
138.	The OAU, created 20 years ago, put on its political programme the liberation of Africa from the colonial yoke. Twenty years later we know that, unhappily, there is still one country, South Africa, which continues in Namibia to defy the international community and to flout fundamental human rights with its policy of
Racism in South Africa is still raised to the level of a political system; segregation is unashamedly common currency. Faced with intolerance, the people of South Africa has no other choice than to organize under the banner of the African National Congress and the Pan Africanist Congress. Pretoria answers all the legitimate claims of the people of Azania with summary executions, mass imprisonment and blind repression. Are the peoples of Africa indignant, faced with such barbaric actions by the Pretoria Government? That Government's only answer is to bomb the front-line countries and to show a revolting arrogance in the face of unanimous condemnation by international public opinion. But sooner or later the peoples of Azania, with the support of peace-loving people throughout the world, will put an end to the apartheid regime, and South Africa will become a multiracial society in which tolerance will at last become the law.
139.	In Namibia, SWAPO, the sole legitimate representative of the Namibian people, is courageously waging a struggle for liberation. Our Organization has always demonstrated the support of the international community for this just cause. A number of solutions have been proposed, and Security Council resolution 435 (1978) clearly defined the stages designed to lead Namibia to independence and sovereignty with territorial integrity. But since then South Africa has continued to defy the Organization. Worse still, Member States of the Organization which unconditionally voted for Security Council resolution 435 (1978) too often today show an accommodating attitude towards South Africa and its claim to link Namibian independence to the breaking of international agreements made by neighbouring sovereign States. Togo believes that Namibia's independence is a problem of decolonization, which falls within the framework and the objectives of the United Nations and that this problem must be separated from South Africa's interference in the internal affairs of Angola and the other front-line States.
140.	Contempt for human rights and intolerance have been displayed during this year. The Government of Togo wishes to repeat its position on Chad. Togo deals with States, not with individuals. That is why Togo deals with Governments established by the peoples concerned. When it was the Tombalbaye Government, Togo dealt with that Government; when it was the Government of General Malloum, Togo dealt with that Government; when it was the Government of Goukouni Oueddei, Togo dealt with that Government. Today, since President Hissein Habre took power on 7 June 1982, Togo deals with Hissein Habre Tomorrow, if the people of Chad decides to acquire the leaders, Togo will deal with those leaders. Peoples acquire the leaders they want, and do so in different ways. It is not up to Togo, rather than the people concerned, to legitimize a Government.
141.	Togo cherishes the firm hope that in the last analysis reason will triumph over contempt and time sooner or later dialogue will replace brutal arrogance.
142.	As regards Western Sahara, Togo would like to recall that, faithful to its principles, since 15 March 1976 it has recognized the Saharan Arab Democratic Republic, in order to demonstrate its attachment to the principle of the self-determination of peoples. This is why we are all the more pleased that since the nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, held in June, the hope has emerged of finally seeing implementation of the principle of the right to self-determination, which thus would allow the Saharan people to make its choice freely. We have stated that the events of the past year have been dominated by contempt for human rights and the rights of peoples. This is also true of the Middle East and other countries of Asia.
143.	Regarding the situation in the Middle East and the Palestine problem, my country, Togo, is guided by the following principles. All peoples of the region must live in peace. Palestine has the right to an independent and sovereign State. We cannot refuse the Palestinians that which the international community granted the Israelis. The occupation of other peoples' territory by force must cease on the part of the State of Israel. All the parties involved, in a spirit of mutual respect for each other's rights, must understand that arms have never resolved problems and that only dialogue around the negotiating table can restore peace in this region that for more than 30 %rears has been a theatre of war. We should like to reiterate our position. Togo supports the just claim of the Palestinians to live in a sovereign and independent territory. This legitimate principle, from which the State of Israel has benefited, that State of Israel cannot refuse to others without evincing contempt for the fundamental rights of peoples and individuals.
144.	Far from the troubled Middle East we find another hotbed of intolerance, Afghanistan. This problem emerged a few years ago following the invasion by foreign troops of that country, which wishes only to build its life in peace. When will there finally be respect for the right of the Afghan people to settle its own problems free from foreign interference.
145.	In Democratic Kampuchea, strong backing has emerged around the tripartite coalition led by Prince Sihanouk, which serves as a lesson for the Vietnamese invader. Togo supports the efforts to achieve liberation of Democratic Kampuchea and cannot admit the accomplishment of occupation.
146.	In Korea, the division of the country in two, were it to continue, would create a	situation of two fictitious Koreas, while the people aspire to unity. The proposals made by the Democratic People's Republic of Korea and President Kim 11 Sung in our view are a basis for discussion, provided the foreign interference which hampers dialogue between the two parties is ended.
147.	The contempt and arrogance of some are not revealed solely on the political level. Today the law of the strongest governs economic relations between nations.
148.	Today it is a truism to state that the world economic crisis does not spare a single country. In the industrialized countries the slow-down in production has forced enterprises to cut jobs and the rate of unemployment has reached alarming proportions. The tidal wave of unemployment continues to grow, creating a category of marginal citizens from which bands of hooligans, bandits and members of gangs of all persuasions are recruited.
149.	The developing countries, whose economies are from the outset dependent on the economies of the industrialized countries, painfully endure the consequences of economic stagnation spawned in the industrialized countries. As the weakest link in the world economic chain, the developing countries bear with difficulty a crisis which is not their fault. Forced to borrow on the international market to ensure their development, these countries are the first victims of increased interest rates. Loans which were made several years ago can now be doubled or tripled by the mere fact of the rise in the interest rate. This unprecedented debt is accompanied by the adverse effect of the rise in the dollar. Since foreign loans are pegged to the dollar a rise in that currency automatically entails a rise in the debt. A short time ago the rate of the dollar was still bearable, but today it has increased by more than 50 per cent.
150.	Everybody seems completely indifferent to this tragedy. The development efforts undertaken by the poor countries have been wiped out at one stroke.
151.	Instead of facing the crisis, some of the industrialized countries adopt a way out in which a new kind of protectionism replaces the old and smacks of abject xenophobia. Nearly everything is blamed on foreigners, although those same foreigners, now conveniently called "expatriates", for decades contributed to the development of the industrialized countries. Faced with this tragedy, what is the solution advocated by the great Powers? Nothing, or almost nothing. But perhaps that is not true. There are quite a lot of conferences, but they in no way propose real solutions. Are the great Powers at least inspired by the will to do something? We have our doubts. They seem to refuse to face reality. However, man's creative spirit is not totally lacking during this last part of the twentieth century, and as has been stated by the Founder-President of the Togo People's Party, the President of the Republic, General Gnassingbe Eyadema:
"Today the development of science and technology has brought the people of our planet closer together and has endowed the developed nations with marvellous means of bringing about spectacular changes in the life of man.
"But what would be the use of this progress, the fruit of the intelligence and work of the human community, if change did not include as a prerequisite for its objectives the world-wide improvement of the human condition?"
152.	Indeed, what would be the use of discovering how to travel to the moon if nations refused to shoulder their responsibilities? Here the annual report of the Secretary- General speaks with the greatest force. We have the impression that nations taken individually tend to abdicate their historical responsibilities, and now there is a serious danger that nations collectively are not able to shoulder their international responsibilities. It is at this level that the role of the Security Council is crucial. The Secretary-General in his report makes the following highly significant statement:
"All too often the members of the Security Council tend to be so divided on the matter at hand and so apprehensive of each other's reaction to it that agreement on how to proceed remains elusive. When we consider how to improve the performance of the United Nations we must give priority to the cohesion and co-operation of the membership in facing threats to international peace. We should recognize that such threats are of an importance which should override the differences of interest and ideology which separate the membership. The Council must be primarily used for the prevention of armed conflict and the search for solutions. Otherwise it will become peripheral to major issues, and in the end the world could pay, as it has before, a heavy price for not learning the lessons of history."
153.	What happened regarding the most recent events which the Council has had before it is proof of the situation of deadlock, since, faced with the threat to peace, faced with contempt for human rights and the rights of peoples, the Security Council has not been able to take a decision. It is to be hoped that the alarm sounded by the Secretary-General, who has expressed here the anguish of billions of human beings on Earth, will at last be heard. If the echo of this hope resounds from the thirty-eighth session of the General Assembly, our meeting will not have been in vain.
 

